Citation Nr: 0944514	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-10 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral hearing loss and, 
if so, whether the claim should be granted. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service in the U. S. Air Force from 
November 1960 to December 1968; he subsequently served in the 
Virginia Air National Guard from July 1981 to July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran and his wife testified at a January 2007 RO 
hearing.  A transcript of that hearing is on file. 

The Veteran did not appeal a December 2005 rating decision, 
of which he was notified that month, which denied service 
connection for bilateral hearing loss. 

In February 2006 the Veteran applied to reopen that claim and 
requested a personal hearing.  

A February 2006 rating decision confirmed and continued the 
denial of service connection for bilateral hearing loss.  In 
April 2006 the Veteran withdrew his request for a hearing and 
stated that he would submit new evidence. 

An August 2006 rating decision denied service connection for 
bilateral hearing loss, on a de novo basis and the Veteran 
filed a notice of disagreement (NOD) in September 2006.  


FINDINGS OF FACT

1.  In a rating decision in December 2005, the RO denied 
service connection for bilateral hearing loss; after the 
Veteran was notified of the adverse determinations but he did 
not appeal the rating decision. 

2.  The evidence submitted since rating decision in December 
2005 relates to unestablished facts necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim of service connection for bilateral 
hearing loss.  

3.  Bilateral hearing loss is at least as likely as not to 
have originated during a period of active duty for training 
in the Virginia Air National Guard. 


CONCLUSIONS OF LAW

1.  The RO rating decision in December 2005 denying service 
connection for bilateral hearing loss became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2009).  

2.  The additional evidence presented since the rating 
decision in December 2005, denying service connection for 
bilateral hearing loss, is new and material and the claim of 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  

3.  Bilateral hearing loss was incurred during active duty 
for training in the Virginia Air National Guard.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Private clinical records from the Gillespie Clinic show that 
the Veteran's hearing acuity on audiometric testing in 1972 
and  1978 was 25 decibels or less at all pertinent 
frequencies in each ear.  However, testing in 1984 revealed 
the following: 



Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
20
15
10
40
40
Left Ear
20
15
10
30
35

Subsequent audiometric testing at the Gillespie Clinic in 
1986 and 1987 confirmed the presence of threshold levels of 
at least 40 in some of the relevant frequencies in each ear.  

A November 2005 Formal Finding by the RO outlines the steps 
taken to locate the Veteran's service treatment records but 
concluded that they were not available.  

A service comrade, D. H. D. stated in March 2005 that he had 
been in the Air National Guard with the Veteran and they had 
performed training missions one weekend a month and two weeks 
a year.  The exercises involved aircraft and military groups 
from various military bases throughout the United States.  He 
stated that "[d]uring this time, I verify that [the Veteran] 
did lose part of his hearing."  

At the time of the December 2005 rating decision no service 
treatment records were on file. 

The evidence received since the December 2005 rating decision 
consists of, in part, service personnel and service treatment 
records.  

Service personnel records confirm that the Veteran had active 
duty for training (ACDUTRA) while in the Virginia Air 
National Guard in March 1982 and March 1983. 

The Veteran's service treatment records for his period of 
active service in the Air Force and in the Virginia Air 
National Guard are incomplete.  

The November 1960 examination for entrance into the Air Force 
revealed the Veteran's hearing of the whispered voice was 
15/15 in each ear.  No audiometric testing was done. 

In August 1964 the Veteran's hearing of the spoken voice was 
20/20 in each ear. 

Audiometric testing on discharge examination in December 1968 
revealed the Veteran's threshold levels, in decibels, at the 
pertinent frequencies were as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
5
5
0
10
0
Left Ear
5
0
0
5
5

Audiometric testing on entrance into the Virginia Air 
National Guard in June 1981 revealed the Veteran's threshold 
levels, in decibels, at the pertinent frequencies were as 
follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
35
30
35
40
35
Left Ear
25
25
30
30
20

Statements from two additional service comrades, also dated 
in March 2005, used the exact same language as in the earlier 
statement from a service comrade.  

In May 2006 the Veteran's wife stated that he had had a 
hearing loss from the time he was discharged from the Air 
Force in 1968, until the present.  In September 2006 the 
Veteran's daughter, a registered nurse, stated that her 
father had lost a majority of his hearing after joining the 
National Guard and serving therein from 1981 to 1986.  

Dr. R. W. W. stated in May 2006 that he had evaluated the 
Veteran and had diagnosed the Veteran with a symmetrical 
sensorineural hearing loss.  The physician reported that 
hearing loss was possibly from noise exposure, during the 
Veteran's active duty.  The results of the audiometric 
testing were attached.  

At the January 2007 RO hearing the service representative 
noted that testing of the Veteran's hearing acuity on 
entrance into the Virginia Air National Guard in 1981 
revealed a hearing loss.  He argued that this was caused by 
acoustic trauma during his prior active service, during which 
time he had significant exposure to acoustic trauma. The 
Veteran stated that during that active service he was a 
firefighter and exposed to noise from plane and helicopter 
engines as well as, while in Germany, rockets.  Page 3 of 
that transcript. 

The Veteran testified that he was a fireman during his active 
service and was exposed to fire truck engine noise.  When in 
Germany during that active duty he had to be near rockets, 
only about 50 feet away, when they were launched.  At those 
times he did not use hearing protection.  Page 4.  This was 
done 3 or 4 times daily and he had done this for three years 
in Germany.  Page 5.  Thereafter, while on active service in 
Laredo, Texas, he was exposed to helicopter engine noise 
without hearing protection.  Page 6.  He had not noted a 
hearing loss during his active service in the Air Force.  
Page 7.  

During the interim between his service in the Air Force and 
his service in the Virginia Air National Guard he had not had 
any ear infections and had worked, and still worked, in an 
industrial plant wiring control cabinets and switch boxes as 
well as mounting fans on units.  The Veteran stated that 
these environments were not loud.  After his service in the 
National Guard his hearing acuity had leveled off and did not 
get worse.  

The Veteran added that while in the National Guard he had two 
weeks of active duty for training (ACDUTRA) each year, for 
about 13 years.  Page 8.  During those periods of ACDUTRA he 
had training and had experienced acoustic trauma from 
excessive noise 12 hours each day, all without ear 
protection.  Page 9.  

The Veteran was afforded a VA audiometric evaluation in 2007.  
An opinion based on that examination was that while it was 
less likely than not that the Veteran's noise exposure during 
active duty resulted in hearing loss, but it was at least as 
likely as not that his National Guard duty contributed to the 
same.  While records at entrance into the National Guar 
showed a hearing loss, other audiological results obtained 
from other sources during the same time were not in agreement 
with these results.  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the rating decision 
in December 2005 was the last final denial of the claims, the 
Board must review the evidence submitted since that rating 
decision to determine whether the Veteran's claim should be 
reopened and re-adjudicated on the merits.  38 U.S.C.A. 
§ 5108.  

The RO has implicitly determined that new and material 
evidence had been submitted to reopen the claim but denied 
the claim on a de novo basis.  Regardless of how the RO ruled 
on the question, the Board must re-decide whether there is 
new and material evidence because reopening is 
jurisdictional.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The ultimate weight 
to be accorded evidence is a question of fact that must be 
determined after the claim is reopened and based on all of 
the evidence on file.  Id. at 513. 

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

At any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the  claim, notwithstanding 
38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156(c). 



The Board has reviewed the evidence obtained since the rating 
decision in December 2005 and has determined that the 
evidence is new and material because at least some of the 
service treatment records are now on file, whereas in 
December 2005 they were not on file.  Likewise, there are 
also favorable medical opinions on file, which were not of 
file in December 2005. 

Accordingly, the claim for service connection for bilateral 
hearing loss and tinnitus are reopened.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). A 
showing of inservice chronic disease requires evidence of (1) 
a sufficient combination of manifestations for disease 
identification, and (2) sufficient observation to establish 
chronicity at the time.  If not established, a showing of 
continuity of symptoms after service discharge is required.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303. 

Certain conditions, such as a sensorineural hearing loss, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within 1 year after 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed.Cir. 2006) (a layperson can identify 
a simple condition, like a broken leg, but not complex 
matters, e.g. a form of cancer). 

The credibility of lay statements may not be refuted solely 
by the absence of corroborating medical evidence. Such 
absence is a factor in determining credibility, Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed.Cir. 2006). Other factors 
are the lapse of time in recollecting events attested to, 
prior conflicting statements, bias, and interest. 

This competency determination requires a two-step analysis. 
First is whether the disability is capable of lay 
observation. See Jandreau, Id., (shoulder dislocation or, in 
a footnote at page 1377, a broken leg but not a form or 
cancer); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) 
(varicose veins); Clyburn v. West, 12 Vet. App. 296, 302 
(1999) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (flat feet); cf. Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (rheumatic fever isn't capable of lay 
diagnosis).  If so, the second step is to weigh it against 
the other evidence of record-including whether the claimant 
has or has not provided any inservice records documenting 
inservice injury or disability. Robinson v. Shinseki, No. 
2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 
524737 (C.A. Fed.).

The Board must weigh the evidence of record and assess its 
credibility and probative value.  38 U.S.C.A. § 7104(a) (West 
2002); Baldwin v. West, 13 Vet. App. 1 (1999).  If the 
preponderance of the evidence is against the claim, it is 
denied but if the preponderance of the evidence supports of 
the claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1365-66 (Fed.Cir. 2001); 38 C.F.R. § 3.102.  

In a merits determination the Board must assess the probative 
value and credibility of evidence. See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  After the reopening of a 
previously denied claim the presumption of credibility in 
reopening, under Justus v. Principi, 3 Vet. App. 510, 513 
(1992), does not apply in a merits decision. Thus, evidence 
sufficient to reopen a claim may not be sufficient to grant 
the claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998) (material evidence can be that which provides a more 
complete picture of the circumstances surrounding the origin 
of an injury or disability, even where if not sufficient to 
grant the claim).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

Because the Veteran's service records are incomplete, the 
obligation to explain findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, the lack of such records does not lower the 
threshold for an allowance of a claim, for example where the 
evidence almost but not quite reaches the positive-negative 
balance.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, 
the absence of some of the service treatment records does not 
create an adverse-presumption against VA.  Cromer v. 
Nicholson, 19 Vet. App. 215 (2005). 

To establish basic eligibility for veterans benefits based on 
a period of duty as a member of the Army National Guard of 
any State, a claimant must show either that he was ordered 
into Federal service by the President of the United States, 
or that his duty was performed under the provisions of 
statutes governing active duty for training.  10 U.S.C.A. § 
12401; 32 U.S.C.A. §§ 316, 502, 503, 504, 505.  Allen v. 
Nicholson, 21 Vet. App. 54, 57 (2007).   

It is undisputed that the Veteran now has a hearing loss by 
VA standards.  Although it is contended that the Veteran's 
current hearing was either incurred in or is due to noise 
exposure during his active duty in the Air Force, this is not 
shown by the evidence.  Rather, a hearing loss by VA 
standards is first shown thereafter.  

In this regard, audiometric testing upon entry into the 
Virginia Air National Guard in 1981 indicates a hearing loss 
by VA standards in the Veteran's right ear.  However, the 
2007 VA examiner opined that these audiometric test results 
were not in accord or consistent with the results of other 
tests.  Apparently, this is a reference to audiometric 
testing by or at the Gillespie Clinic in 1978.  Accordingly, 
it is not shown that the Veteran had a pre-existing hearing 
loss in the right ear upon entry into the Virginia Air 
National Guard.  

Audiometric testing in 1984, while the Veteran was a member 
of the Virginia Air National Guard does establish that he had 
a hearing loss in each ear by VA standards.  

However, the Veteran was not on continuous active duty while 
in the Virginia Air National Guard.  Thus, to establish 
service connection it must be shown that the hearing loss is 
related to some period of ACDUTRA while in the Virginia Air 
National Guard.  

As to this, the medical opinion of Dr. R. W. W. indicates 
only that the hearing loss may be due to inservice noise 
exposure during active duty.  This does not relate or 
associate the Veteran's current hearing loss to any period of 
ACDUTRA.  However, the opinion by a VA examiner in 2007, 
while stating that the hearing loss is not associated with 
active duty in the Air Force, does relate the hearing loss to 
the Veteran's National Guard duty.  

While the 2007 VA examiner's opinion did not relate the 
Veteran's current bilateral hearing loss to any specific 
period of ACDUTRA in the Virginia Air National Guard, the 
evidence does show that the Veteran had multiple periods of 
ACDUTRA in the Virginia Air National Guard and, further, that 
he was most likely exposed to acoustic trauma during those 
periods of ACDUTRA.  

Accordingly, with the resolution of reasonable doubt in favor 
of the Veteran, the Board concludes that his current 
bilateral hearing loss is reasonably attributably to his 
ACDUTA in the Virginia Air National Guard.  

Thus, service connection for bilateral hearing loss is 
warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  One of 
these duties is to provide an examination when appropriate.  
As to this, at the RO hearing the service representative 
requested that the Veteran be furnished a VA examination.  
Page 13 of that transcript.  This was done in 2007.  Further, 
to the extent that there may have been any failure to comply 
with the VCAA, because the benefit sought is granted, there 
is no prejudice to the Veteran.  


ORDER

As new and material evidence has been presented, the claim of 
service connection for bilateral hearing loss is reopened.  

Service connection for bilateral hearing loss is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


